ORDER
Respondent Joseph Henry Belser, Jr., has rendered his resignation, with stipulation that he will never apply for readmission.
The Respondent is before the Court pursuant to a complaint concerning violation of the Disciplinary Rules. The Respondent has admitted ethical infractions and has submitted his resignation, conditioned upon never reapplying for admission. The Court considers it would be in the best interest of justice to grant the resignation.
And it is, therefore, ordered that the resignation of Joseph Henry Belser, Jr., be accepted. He has delivered his Certificate of Admission to the Clerk of the Supreme Court and Mr. Belser’s name shall be irrevocably stricken from the roll of attorneys.
In addition, he shall promptly notify, or cause to be notified, by certified mail, return receipt requested, all clients currently being represented in pending matters in this State, of his resignation.
He shall file an affidavit with the Clerk of The Supreme Court within fifteen (15) days of the issuance of this Order showing that he has fully complied with the provisions of this Order.
Let this Order be published with the Opinions of this Court.
*348APPENDIX
Joseph H. Belser, Jr.
5429 Monroe Street
Columbia, South Carolina 29205
The Supreme Court of South Carolina
MR. CHIEF JUSTICE AND BROTHER JUSTICES.
I hereby resign from the S. C. Bar with the provision that I never again attempt to rejoin this Bar.
My decision is based upon my current health and drug and alcohol dependency as well as its impact upon myself and my family.
Respectfully submitted,
/s/ J. H. Belser, Jr.
J. H. Belser, Jr.
11/13/84